          Case 1:17-cr-00548-PAC Document 450 Filed 01/27/21 Page 1 of 2




                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                       86 Chambers Street
                                                       New York, New York 10007


                                                       January 27, 2021
VIA ECF
The Honorable Paul A. Crotty
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, NY 10007
       Re:     United States v. Schulte, No. 17 Cr. 548 (PAC)

Dear Judge Crotty:

       I am an Assistant U.S. Attorney in this Office’s Civil Division, which represents the United
States, as well as its employees sued in their official capacity, in habeas petitions challenging
conditions of confinement and seeking relief under 28 U.S.C. § 2241. We write in response to
defendant Joshua Adam Schulte’s pro se “petition for writ of habeas corpus to modify conditions
of confinement pursuant to 28 U.S.C. § 2241.” See Dkt. No. 447. Mr. Schulte’s criminal defense
counsel filed this pro se petition “[o]n behalf of Mr. Schulte” in this criminal action. See id.

       The Court lacks jurisdiction to resolve this petition in the context of this criminal case.
Specifically, the Supreme Court has instructed that that 28 U.S.C. § 2242 “straightforwardly
provides that the proper respondent to a habeas petition is the person who has custody over [the
petitioner],” and that 28 U.S.C. § 2243 provides that “[t]he writ, or order to show cause shall be
directed to the person having custody of the person detained.” Rumsfeld v. Padilla, 542 U.S. 426,
434 (2004) (quotation marks omitted). Mr. Schulte is presently detained at the Metropolitan
Correctional Center. M. Licon-Vitale, MCC’s Warden, is therefore the proper respondent to any
habeas petition challenging his conditions of confinement. But Ms. Licon-Vitale cannot be named a
respondent or defendant in this criminal case brought by the United States. See, e.g., Groysman v.
Baird, No. 16-cv-4218 (PKC), 2016 WL 4097087, at *1 n.1 (E.D.N.Y. Aug. 1, 2016) (observing
that the proper vehicle for a challenge to a BOP placement decision is a Section 2241 petition
brought as a separate civil action, not a motion filed in an underlying criminal case).

       For these reasons, we respectfully request that the Court deny the relief sought by Mr.
Schulte in his habeas petition, without prejudice. The Government has no objection to the
commencement of a new civil action that includes Mr. Schulte’s latest habeas petition and properly
names Ms. Licon-Vitale as the respondent. Further, the Government has no objection to such an
action being designated as related to the prior civil action and habeas petition filed by Mr. Schulte,




                                                  1
          Case 1:17-cr-00548-PAC Document 450 Filed 01/27/21 Page 2 of 2



which Your Honor has stayed pending the resolution of the criminal case against Mr. Schulte. See
Dkt. No. 11, Schulte v. Attorney General of the United States, 19 Civ. 3346 (S.D.N.Y.) (Aug. 14,
2019).

      We thank the Court for its consideration of this matter.

                                                     Respectfully,

                                                     AUDREY STRAUSS
                                                     United States Attorney

                                              By:    /s/ Charles S. Jacob
                                                      CHARLES S. JACOB
                                                     Assistant United States Attorney
                                                     86 Chambers Street, Third Floor
                                                     New York, NY 10007
                                                     Tel: (212) 637-2725
                                                     Fax: (212) 637-2702
                                                     charles.jacob@usdoj.gov

cc: Counsel of Record (via ECF)




                                                 2
